Wvly, J.
Relator, a creditor of the succession of L. F. Generes, opposed various items of the account rendered by the executors of said succession, amounting in the aggregate to largely over five hundred dollars. From a judgment dismissing the opposition and homologating the account, relator sought for and was denied a suspensive appeal. Thereupon he applied for this mandamus to compel the judge to grant him an appeal.
The answer of the judge is substantially that relator’s interest in the matter in dispute does not exceed five hundred dollars. In the succession of W. H. Gale, 21 An. 487, this court said: “Where creditors of a succession are litigating their rights contradictorily with each other an appeal will lie, though the claim of each creditor may not amount to the sum of five hundred dollars, if the value of the succession exceed that *936sum.” Here the items opposed by relator largely exceed five hundred dollars. If the succession had been cast, we apprehend the executors could have appealed. The rule is, where one party has the right of appeal, his adversary in the litigation ought to have the same right.
It is therefore ordered that the mandamus herein be made peremptory.